 



Exhibit 10.1
FOURTH AMENDMENT AND CONSENT TO AMENDED AND RESTATED CREDIT AGREEMENT
     This FOURTH AMENDMENT AND CONSENT TO AMENDED AND RESTATED CREDIT AGREEMENT
(this “Amendment”), made as of __________ ___, 2007, among Oxford Industries,
Inc., a Georgia corporation (“Parent”), Oxford of South Carolina, Inc., a South
Carolina corporation, and Viewpoint International, Inc., a Delaware corporation,
as Borrowers, the Domestic Subsidiaries of the Borrowers party to the Credit
Agreement (as defined below) as Guarantors, the Lenders (as defined in the
Credit Agreement) party hereto, and SunTrust Bank, as the Administrative Agent.
WITNESSETH:
     WHEREAS, the Borrowers, the Guarantors, the Lenders, the financial
institutions party thereto as Issuing Banks and the Administrative Agent are
parties to that certain Amended and Restated Credit Agreement, dated as of
July 28, 2004, as modified and amended by that certain First Amendment to
Amended and Restated Credit Agreement dated as of January 10, 2005, as further
modified and amended by that certain Second Amendment to Amended and Restated
Credit Agreement dated as of September 21, 2005 and as further modified and
amended by that certain Third Amendment to Amended and Restated Credit Agreement
dated as of July 27, 2007 (as further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);
     WHEREAS, the Loan Parties intend to change their year-end for accounting
purposes from the Friday occurring closest to each May 31 to the Saturday
occurring closest to each January 31 (the “Fiscal Year Change”);
     WHEREAS, the Loan Parties have requested that the Lenders consent to the
Fiscal Year Change, and the Lenders have agreed to consent to such request
pursuant to the terms and subject to the conditions set forth herein;
     WHEREAS, the parties further wish to amend the Credit Agreement as set
forth herein upon the terms and conditions contained herein;
     NOW THEREFORE, in consideration of the premises, the terms and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree that all
capitalized terms used but not otherwise defined herein shall have the meanings
ascribed thereto in the Credit Agreement, as amended hereby, and further agree
as follows:
1. Amendments to Credit Agreement.
     (a) Section 1.1 of the Credit Agreement, Definitions, is hereby amended by
inserting the following defined term in appropriate alphabetical order therein:
     “Transition Fiscal Year” means the fiscal year of Borrowers beginning on
June 2, 2007 and ending on February 2, 2008”
     (b) Section 8.7 of the Credit Agreement, Liquidation; Change in Ownership,
Name, or Year; Disposition or Acquisition of Assets; Etc., is hereby further
amended by deleting subsection (g) thereof in its entirety and by inserting the
following in lieu thereof:
“(g) Change its year-end for accounting purposes from the fiscal year ending on
the Saturday occurring closest to each January 31, except upon thirty (30) days
prior written notice to the Administrative Agent; provided, that: (i) its new
fiscal year end shall be the Saturday occurring closest to any of April 30,
July 31 or October 31; (ii) upon a change in its fiscal year end, the amounts
set forth in Sections 8.7(b)(iii), 8.12 and 8.13 shall be prorated for the
period beginning on the first day of the fiscal year for which the change
becomes effective and ending on the last

 



--------------------------------------------------------------------------------



 



day of such fiscal year; and (iii) upon a change in its fiscal year end, the
fiscal year end referenced in Sections 8.7(b)(iii), 8.12 and 8.13 shall be
deemed to be the new fiscal year end;”
     (c) Section 8.10 of the Credit Agreement, Fixed Charge Coverage Ratio, is
hereby amended by deleting the table in such Section in its entirety and by
inserting the following in lieu thereof:

          Quarters Ending Closest To:   Ratio:
August 31, 2004 through May 31, 2006
    1.50 to 1.00  
August 31, 2006 through August 31, 2007
    1.75 to 1.00  
November 30, 2007 and thereafter
    1.10 to 1.00  

     (d) Section 8.12 of the Credit Agreement, Capital Expenditures, is hereby
amended by deleting such Section in its entirety and by inserting the following
in lieu thereof:
“Section 8.12 Capital Expenditures. The Borrower Parties shall not, nor shall
they permit their Subsidiaries to, make or incur in the aggregate any Capital
Expenditures in any fiscal year in excess of $40,000,000; provided, however that
during the Transition Fiscal Year such Capital Expenditures in the aggregate
shall not be in excess of $30,000,000; provided, further, that in the event that
the Borrower Parties make Capital Expenditures less than such amounts in any
fiscal year, up to $10,000,000 of the unused available Capital Expenditures
amount may be carried forward to increase the Capital Expenditures limitation
for the next succeeding fiscal year.”
     (e) Section 8.13 of the Credit Agreement, Limitation on Leases, is hereby
amended by deleting the table in such Section in its entirety and by inserting
the following in lieu thereof:

          Fiscal Year Ending Closest To:   Maximum Increase:
May 31, 2005
  $ 10,000,000  
May 31, 2006
  $ 10,000,000  
May 31, 2007
  $ 10,000,000  
Transition Fiscal Year
  $ 8,000,000  
January 31, 2009 and thereafter
  $ 10,000,000  

2. Consent to Fiscal Year Change. The Lenders hereby consent to the Fiscal Year
Change and waive compliance with Section 8.7 of the Credit Agreement and any
other provision of the Loan Documents, only to the extent necessary to avoid a
Default as a result of the Fiscal Year Change.
3. No Other Amendment or Waiver. The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided above, operate as a
waiver of any right, power or remedy of the Administrative Agent, the Lenders or
Issuing Banks under the Credit Agreement or any of the other Loan Documents, nor
constitute a waiver of any provision of the Credit Agreement or any of the other
Loan Documents. Except for the amendments and consents set forth above, the text
of the Credit Agreement and all other Loan Documents shall remain unchanged and
in full force and effect and each Borrower hereby ratifies and confirms its
obligations thereunder.

 



--------------------------------------------------------------------------------



 



This Amendment shall not constitute a modification of the Credit Agreement or a
course of dealing with the Administrative Agent, the Lenders or the Issuing
Banks at variance with the Credit Agreement such as to require further notice by
the Administrative Agent, the Lenders or the Issuing Banks to require strict
compliance with the terms of the Credit Agreement and the other Loan Documents
in the future. Nothing in this Amendment is intended, or shall be construed, to
constitute a novation or an accord and satisfaction of any of the Obligations or
to modify, affect or impair the perfection or continuity of the Administrative
Agent’s or the Lenders’ security interests in, security titles to, or other
Liens on, any Collateral for the Obligations.
4. Conditions on Effectiveness. This Amendment shall become effective as of the
date hereof when, and only when, the Administrative Agent, on behalf of the
Issuing Banks and the Lenders, shall have received:
     (a) counterparts of this Amendment duly executed by the Borrowers and the
Majority Lenders;
     (b) all amounts set forth in that certain fee letter dated as of __________
by and among Parent and SunTrust Robinson Humphrey Capital Markets, a division
of SunTrust Capital Markets, Inc.;
     (c) an amendment fee, for the ratable benefit of the Lenders, in an amount
equal to $140,000; and
     (d) such other information, documents, instruments or approvals as the
Administrative Agent may require.
5. Representations and Warranties of Borrower Parties. Each Borrower Party
represents and warrants as follows:
          (a) Such Borrower Party is a corporation or limited liability company
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization;
          (b) The execution, delivery and performance by such Borrower Party of
this Amendment and the Loan Documents, as amended hereby, are within such
Borrower Party’s legal powers, have been duly authorized by all necessary
company action and do not contravene (i) such Borrower Party’s organizational
documents, or (ii) law or contractual restrictions binding on or affecting such
Borrower Party;
          (c) No authorization, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body, is required for the
due execution, delivery and performance by such Borrower Party of this Amendment
or any of the Loan Documents, as amended hereby, to which such Borrower Party is
or will be a party;
          (d) This Amendment and each of the other Loan Documents, as amended
hereby, to which such Borrower Party is a party constitute legal, valid and
binding obligations of such Borrower Party, enforceable against such Borrower
Party in accordance with their respective terms; and
          (e) No Default or Event of Default exists.
6. Reference to and Effect on the Loan Documents. Upon the effectiveness of this
Amendment, on and after the date hereof each reference in the Credit Agreement
to “this Agreement,” “hereunder,” “hereof” or words of like import referring to
the Credit Agreement, and each reference in the other Loan Documents to the
“Credit Agreement,” “thereunder,” “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended hereby.
7. Costs, Expenses and Taxes. Borrowers agree to pay on demand all out-of-pocket
expenses of the Administrative Agent in connection with the preparation,
negotiation, execution and delivery of this Amendment, including, but not
limited to, the reasonable fees and disbursements of counsel for the
Administrative Agent.

 



--------------------------------------------------------------------------------



 



8. Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York, without regard to the conflict of
laws principles thereof, except to the extent otherwise provided in the Loan
Documents.
9. Loan Document. This Amendment shall be deemed to be a Loan Document for all
purposes.
10. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such separate
counterparts shall together constitute but one and the same instrument. In
proving this Amendment in any judicial proceeding, it shall not be necessary to
produce or account for more than one such counterpart signed by the party
against whom enforcement is sought. Any signatures delivered by a party by
facsimile transmission or by e-mail transmission shall be deemed an original
signature hereto.
[remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed under seal by their duly authorized officers in Atlanta, Georgia, all
as of the day and year first above written.

          BORROWERS:   OXFORD INDUSTRIES, INC., as a Borrower
      By:           Name:           Title:                 Attest:          
Name:           Title:           OXFORD OF SOUTH CAROLINA, INC. as a Borrower
      By:           Name:           Title:                 Attest:          
Name:           Title:           TOMMY BAHAMA GROUP, INC. (formerly known as
VIEWPOINT INTERNATIONAL, INC.), as a Borrower
      By:           Name:           Title:                 Attest:          
Name:           Title:         GUARANTORS:  LIONSHEAD CLOTHING COMPANY, a
Delaware corporation
      By:           Name:           Title:                 Attest:          
Name:           Title:           OXFORD CARRIBBEAN, INC., a Delaware corporation
      By:           Name:           Title:                 Attest:          
Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            BEN SHERMAN CLOTHING, INC., a Georgia corporation
      By:           Name:           Title:                 Attest:          
Name:           Title:           OXFORD GARMENT, INC., a Delaware corporation
      By:           Name:           Title:                 Attest:          
Name:           Title:           OXFORD INTERNATIONAL, INC., a Georgia
corporation
      By:           Name:           Title:                 Attest:          
Name:           Title:           TOMMY BAHAMA R&R HOLDINGS, INC., a Delaware
corporation
      By:           Name:           Title:                 Attest:          
Name:           Title:           TOMMY BAHAMA BEVERAGES, LLC, a Delaware limited
liability company
      By:   Tommy Bahama R&R Holdings, Inc., a Delaware corporation, as its sole
member                       By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



            TOMMY BAHAMA TEXAS BEVERAGES, LLC, a Texas limited liability company
      By:   Tommy Bahama Beverages, LLC, a Delaware limited liability company,
as its sole member
        By:   Tommy Bahama R&R Holdings, Inc., a Delaware corporation, as its
sole member         By:           Name:           Title:           PIEDMONT
APPAREL CORPORATION, a Delaware corporation
      By:           Name:           Title:           SFI OF OXFORD ACQUISITION
CORPORATION, a Delaware corporation
      By:           Name:           Title:         LENDER GROUP:  SUNTRUST BANK,
as the Administrative Agent, an Issuing Bank and a Lender
      By:           Name:           Title:           BANK OF AMERICA, N.A., as a
Lender and an Issuing Bank
      By:           Name:           Title:           GENERAL ELECTRIC CAPITAL
CORPORATION, as a Lender
      By:           Name:           Title:           HSBC BUSINESS CREDIT
(USA) INC., as a Lender
      By:           Name:           Title:           JPMORGAN CHASE BANK, N.A.
formerly known as JPMORGAN CHASE BANK, as a Lender
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            SHANGHAI COMMERCIAL BANK LTD., as a Lender and an Issuing Bank
      By:           Name:           Title:                 By:           Name:  
        Title:           THE CIT GROUP/COMMERCIAL SERVICES, INC., as a Lender
      By:           Name:           Title:           WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Lender and an Issuing Bank
      By:           Name:           Title:           HSBC BANK USA, NATIONAL
ASSOCIATION (formerly HSBC Bank USA), as an Issuing Bank
      By:           Name:           Title:           PNC BANK, NATIONAL
ASSOCIATION, as a Lender
      By:           Name:           Title:           ISRAEL DISCOUNT BANK OF NEW
YORK, as a Lender
      By:           Name:           Title:        

 